Citation Nr: 1742780	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to a bilateral eye disorder to include as due to herbicide exposure.  

2.  Entitlement to an effective date earlier than June 13, 2014 for the grant of service connection for obstructive sleep apnea.

3.  Entitlement to an effective date earlier than June 13, 2014 for the grant of service connection for hypertension.

4.  Entitlement to an initial rating higher than 50 percent for obstructive sleep apnea.

5.  Entitlement to an initial rating higher than 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 until February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  The matter was certified to the Board by the RO in Baltimore, Maryland.

In a September 2015 rating decision the evaluation for hypertension was increased to 10 percent effective June 13, 2014.  The Veteran continued to express disagreement with the rating assigned, and the issue of entitlement to a higher initial rating for hypertension remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

The Veteran has filed notices of disagreement to a November 2016 proposal to recoup the amount of funds awarded to cover attorney fees, as well as to a May 2017 rating decision proposing to reduce the rating assigned for service-connected prostate cancer and proposing to sever the level of entitlement to special monthly compensation.  The proposed actions do not represent actual adjudications so remand for issuance of a statement of the case is not proper.  The Veteran is advised that if he wishes to protect his appellate rights he must perfect a timely appeal once VA informs him that an actual decision has been made  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen a claim of entitlement of entitlement to service connection for a bilateral eye disorder to include as due to herbicide exposure is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial date of claim of entitlement to service connection for sleep apnea was received by VA on June 13, 2014.

2.  The Veteran's initial claim of entitlement to service connection for hypertension was received by VA on June 13, 2014.

3.  The Veteran's sleep apnea has not been show cause chronic respiratory failure with carbon dioxide retention or cor pulmonale, or require a tracheostomy.

4.  The Veteran's hypertension has not been shown to result in diastolic pressure predominately above 110 or systolic pressure predominately above 200.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to July 13, 2014 for the grant of service connection for sleep apnea are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

2.  The criteria for an earlier effective date prior to July 13, 2014 for the grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400.

3.  The criteria for an initial rating higher than 50 percent for sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97 Diagnostic Code 6847 (2016).

4.  The criteria for an initial rating higher than 50 percent for service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.104 Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board acknowledges that the February 2016 supplemental statement of the case did not address VA treatment records dated after September 2015.  Currently of record are VA treatment records through March 2017.  Those records contain some blood pressure readings; however, they do not contain any evidence of more severe hypertension symptomatology than those prior to September 2015.  Accordingly, the Board finds that the records are cumulative of facts previously established and remand for consideration by the RO is not required.  See 38 C.F.R. § 19.31(b) (2016).  Hence, there is no error precluding the Board from addressing the merits of this appeal.

Earlier Effective Dates

The Veteran seeks entitlement to effective dates earlier than June 13, 2014 for the grants of service connection for hypertension and sleep apnea.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

With regard to the date of claim, prior to March 24, 2015 any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  The presence of the medical evidence alone does not establish an intent on the part of the veteran to file a claim for benefits, and medical evidence alone cannot be an informal claim.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Hypertension 

The Veteran has testified that his hypertension began shortly after separation from service, and a March 2015 VA examiner reported that the Veteran's hypertension was first diagnosed in 1979.  Significantly, it was not until June 13, 2014 that VA first received a statement from the Veteran indicating he sought entitlement to service connection for hypertension.  While the Veteran is shown to have been diagnosed with hypertension within a presumptive period under 38 U.S.C.A. § 1112 (West 2014), the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  The Veteran's date of claim was June 13, 2014 and is later in time than the date the entitlement arose.  Therefore, June 13, 2014 is the proper effective date, and entitlement to an effective date prior to that date for the grant of service connection for hypertension is denied.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Sleep apnea

The record is unclear as to when obstructive sleep apnea was first diagnosed; however the diagnosis is noted on an April 2013 private sleep study report.  On June 13, 2014 VA first received a statement from the Veteran indicating he sought entitlement to service connection for sleep apnea.  Thus, regardless of whether the date the entitlement to service connection for sleep apnea arose, the June 13, 2014 date of claim is later in time.  In sum, entitlement to an effective date prior to June 13, 2014 for the grant of service connection for sleep apnea is not warranted.  Id.  

Increased Ratings - Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where an appeal is based on an initial rating for a disability evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

Sleep apnea

The Veteran seeks entitlement to an initial rating higher than 50 percent for sleep apnea.  The rating criteria for sleep apnea are found at 38 C.F.R. § 4.97 Diagnostic Code 6847.  That Diagnostic Code provides for a 50 percent rating when sleep apnea requires use of a breathing assistance device such as a CPAP.  A 100 percent rating is warranted when sleep apnea syndrome results in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheostomy.

October 2010 and December 2014 VA x-rays showed pulmonary vasculature within normal limits.

An April 2013 sleep study conducted at Mid Atlantic Epilepsy and Sleep Center documented the Veteran had good response of sleep apnea to CPAP pressure, and a home trial of a CPAP was recommended.

The Veteran underwent a VA sleep apnea examination in March 2015.  The Veteran gave a history of loud snoring, trouble concentrating, and sleep paralysis every few months.  The Veteran required use of a CPAP machine, and had persistent daytime hypersomnolence.  The examiner reported the Veteran did not have any other signs or symptoms related to his diagnosed sleep apnea, and that the claimant's disorder did not impact his ability to work. 

VA treatment records from August 2009 to March 2017 do not indicate the Veteran at any time demonstrated chronic respiratory failure with carbon dioxide retention or cor pulmonale due to sleep apnea.  The records do not show the Veteran has a tracheostomy due to sleep apnea.

The foregoing evidence preponderates against finding that the severity of the claimant's sleep apnea warrants an initial evaluation higher than 50 percent.  There is no evidence to demonstrate the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that he has a tracheostomy due to sleep apnea.  The Veteran's symptoms of daytime hypersomnolence are CPAP use are contemplated by the rating criteria for sleep apnea respectively.  While the Veteran reported additional symptoms of chronic sleep impairment, the Board notes he is presently receiving a 10 percent rating for service-connected unspecified trauma under 38 C.F.R. § 4.30 Diagnostic Code 9499-9400, which specifically contemplates sleep impairment.  In sum, the evidence does not demonstrate that the Veteran's sleep apnea warrants an initial rating in excess of 50.  38 C.F.R. § 4.97 DC 6847.


Hypertension

The Veteran seeks entitlement to an initial rating higher than 10 percent for hypertension.  The rating criteria for hypertension are found at 38 C.F.R. § 4.104, Diagnostic Code 7101.  That Diagnostic Code provides for a 10 percent rating when hypertension results in diastolic pressure predominately 100 or more, systolic pressure predominately 160 or more, or where hypertension requires continuous medication for control.  A 20 percent rating is warranted when hypertension results in diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more.  

The Veteran underwent a VA hypertension examination in March 2015.  The examiner noted that the Veteran's hypertension was first diagnosed in 1979 and had been on medication since 1980.  The Veteran's average blood pressure at the time of examination was 134/83.  The Veteran did not have a history of diastolic pressure predominately 100 or more.  There were no other significant findings related to hypertension, and the Veteran's hypertension did not interfere with his ability to work.

VA treatment records from August 2009 through March 2017 show that the Veteran's systolic pressure was never above 200 and his diastolic pressure was never above 100.  

The evidence shows that entitlement to an initial rating higher than 10 percent for hypertension is not supported.  For the entire period on appeal, the Veteran has not had a predominate systolic pressure above 200 or a predominate diastolic pressure of 110 or higher.  In short, the criteria for an initial rating higher than 10 percent for hypertension have not been met and the claim must be denied.  38 C.F.R. § 4.104 Diagnostic Code 7101.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an effective date earlier than June 13, 2014 for the grant of service connection for sleep apnea is denied.

Entitlement to an effective date earlier than June 13, 2014 for the grant of service connection for hypertension is denied.

Entitlement to an initial rating higher than 50 percent for sleep apnea is denied.

Entitlement to an initial rating higher than 10 percent for hypertension is denied.


REMAND

Remand is required for issuance of an statement of the case.  The Veteran filed a timely notice of disagreement to a September 2016 rating decision that confirmed and continued the denial of entitlement to service connection for a bilateral eye disorder to include as due to herbicide exposure; however a statement of the case has not yet been issued.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case addressing the issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disorder to include as due to herbicide exposure.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless she perfects his appeal

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


